Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION

Amended claims filed on 8/3/2022 have been examined.  Claims 1, 8, 14, and 20 have been amended.  Claims 5, 13,  15, and 21 have been cancelled. No claims have been added.  Claims 1-4, 6-12. 14, 16-20, and 22-25 are pending.  

Claim Rejections Withdrawn
Regarding the terminal disclaimer filed on 08/03/2022, amended claims, the nonstatutory double patenting rejection is withdrawn. 

Response to Arguments/Amendments

The applicant argues having a stride parameter greater than four is not "just a designer's choice."  A stride "is a spacing in terms of number of frames in a sequence of frames of data between frames that are selected for inclusion in a given packet. .. the stride of a packet-frame scheme may correspond to the minimum number of sequential packets that a client device is confident in receiving after losing a maps worth of data (e.g., the longest packet loss burst the scheme is designed to fully recover from."  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e.  “a client device is confident in receiving after losing a maps worth of data (e.g., the longest packet loss burst the scheme is designed to fully recover from”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Without a detailed description of the stride parameter and the reason to select it to be greater than four, the examiner thinks it just a number selected by a designer for his/her preference.  Hence, the claims are rejected accordingly. 

Claim Rejections - 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Rajendran et al. (USPub: 2013/0185084, hereinafter referred to as Rajendran) in view of Subasingha et al. (USPub: 2016/0308791, hereinafter referred to as Subasingha). 

Regarding claim 1,  Rajendran discloses a system for receiving data partitioned into a sequence of frames of data, comprising (receiving terminal 104 in FIG. 1B): 
a network interface (RX10 of FIG. 1A is a network interface);
a memory (para. 202, lines 1-6, wherein the device includes a memory and a processor); and 
a processor, wherein the memory includes instructions executable by the processor to cause the system to (para. 202, lines 1-6, wherein the device includes a memory and a processor); 
receive, using the network interface, packets that each respectively include a primary frame and one or more preceding frames from the sequence of frames of data (para. 182, lines 1-2 and para. 142, lines 7-8, wherein the received frames including primary frame and preceding frame), wherein the one or more preceding frames of a respective packet are separated from the primary frame of the respective packet in the sequence of frames by a respective multiple of a stride parameter  (para. 142, lines 2-4, wherein the stride parameter is 1), wherein the stride parameter is greater than four (para. 142, lines 2-4, wherein the stride parameter is 1.  To choose the strider parameter to be greater than four is just a designer’s choice);
store the frames of the packets in a buffer with entries that each hold the primary frame and the one or more preceding frames of a packet (para. 83, lines 3-4 and para. 66, lines 11-15, wherein the data is received from external device and retrieved (i.e. read) from the memory). 
Although Rajendran discloses everything as applied above,  Rajendran discloses does not explicitly disclose to read a first frame from the buffer as the primary frame from one of the entries of the buffer. However, this concept is well known in the art as disclosed by Subasingha. In the same field of endeavor, Subasingha discloses to
read a first frame from the buffer as the primary frame from one of the entries of the buffer (para. 52, lines 1-2, wherein the first frame is the primary frame as the buffer entry); 
determine, based on the buffer, that a packet with a primary frame that is a next frame in the sequence of frames of data has been lost (para. 92, lines 10-15, wherein F3 is the next frame, which is lost).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Subasingha’s method into Rajendran’s invention. One of ordinary skill in the art would have been motivated of “quality of a processed audio signal may improve because more packets have time to reach the destination device” (para. 5, lines 6-8).
Rajendran and Subasingha disclose everything as applied above.  Rajendran and Subasingha further disclose
responsive to the determination that the packet was lost, read the next frame from the buffer as a preceding frame from one of the entries of the buffer (Subasingha’s para. 33, lines 17-26, Rajendran’s and para. 142, lines 2-8, wherein the preceding frame is the subsequent one).

Regarding claim 2, Rajendran and Subasingha disclose everything as applied above.  Rajendran and Subasingha further disclose
wherein the memory includes instructions executable by the processor to cause the system to:
write frames, including the first frame and the next frame, that are read from the buffer to a reassembly buffer, wherein the reassembly buffer includes entries that each consist of a frame of the sequence of frames of data (Rajendran’s para. 108, lines 7-9,  and para. 177, lines 3-5, wherein the assembled buffer includes a sequence frame number).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Subasingha’s method into Rajendran’s invention. One of ordinary skill in the art would have been motivated of “quality of a processed audio signal may improve because more packets have time to reach the destination device” (para. 5, lines 6-8).

Regarding claim 3, Rajendran and Subasingha disclose everything as applied above.  Rajendran and Subasingha further disclose
wherein the memory includes instructions executable by the processor to cause the system to: 
store the packets in a jitter buffer as they are received (Rajendran’s FIG.22, wherein the packets are stored in DB10); and
read the packets from the jitter buffer before storing the frames of the packets in the buffer (Rajendran’s FIG.22, wherein the packets are read from DB10 first and then stored to ME10).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Subasingha’s method into Rajendran’s invention. One of ordinary skill in the art would have been motivated of “quality of a processed audio signal may improve because more packets have time to reach the destination device” (para. 5, lines 6-8).

Regarding claim 7, Rajendran and Subasingha disclose everything as applied above.  Rajendran and Subasingha further disclose
wherein the sequence of frames of data is a sequence of frames of audio data (Rajendran’s para. 90, lines 3-6, wherein the data are audio frames).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Subasingha’s method into Rajendran’s invention. One of ordinary skill in the art would have been motivated of “quality of a processed audio signal may improve because more packets have time to reach the destination device” (para. 5, lines 6-8).

Regarding claims 8-9, they are substantially the same as claims 1-2, except claims 8-9 are in method claim format. Because the same reasoning applies, claims 8-9 are rejected under the same reasoning as claims 1-2. 

Regarding claim 10, Rajendran and Subasingha disclose everything as applied above.  Rajendran and Subasingha further disclose
wherein the reassembly buffer is sized to store a number of frames equal to the stride parameter (Rajendran’s para. 108, lines 7-9,  and para. 142, lines 7-8).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Subasingha’s method into Rajendran’s invention. One of ordinary skill in the art would have been motivated of “quality of a processed audio signal may improve because more packets have time to reach the destination device” (para. 5, lines 6-8).

Claims 4,  6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Rajendran in view of Subasingha as applied to claim 1 above, and further in view of Kurth et al. (USPub: 2020/0245118, hereinafter referred to as Kurth).

Regarding claim 4, Rajendran and Subasingha disclose everything as applied above.  Rajendran and Subasingha do not explicitly disclose wherein the one or more preceding frames of each respective packet include a number of preceding frames equal to a redundancy parameter. However, this concept is well known in the art as disclosed by Kurth. In the same field of endeavor, Kurth discloses 
wherein the one or more preceding frames of each respective packet include a number of preceding frames equal to a redundancy parameter (para. 29, wherein the repeated number (i.e., the redundancy parameter) is received); and 
wherein the buffer is sized to store frames from a number of packets equal to the stride parameter times the redundancy parameter plus one (para. 29, wherein the total number of the frames is equal to the number of repeated frames plus one of the original frame).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Kurth’s method into Rajendran and Subasingha’s invention. One of ordinary skill in the art would have been motivated  “to obtain necessary predictions about the receptions of repetitions of data transmitted on the physical layer in order to prolong the battery lifetime of IoT devices and thus extend the life period of NB-IoT devices” (para. 14, lines 2-6).

Regarding claim 6, Rajendran and Subasingha disclose everything as applied above.  Rajendran and Subasingha do not explicitly disclose to receive, using the network interface, a packet map data structure that indicates the stride parameter and indicates a count of redundant preceding frames to be transmitted in each of the packets. However, this concept is well known in the art as disclosed by Kurth. In the same field of endeavor, Kurth discloses 
receive, using the network interface, a packet map data structure that indicates the stride parameter and indicates a count of redundant preceding frames to be transmitted in each of the packets  (para. 29, wherein the repeated number is the stride parameter and the number or repeated sub-frames to be received).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Kurth’s method into Rajendran and Subasingha’s invention. One of ordinary skill in the art would have been motivated “to obtain necessary predictions about the receptions of repetitions of data transmitted on the physical layer in order to prolong the battery lifetime of IoT devices and thus extend the life period of NB-IoT devices” (para. 14, lines 2-6).

Regarding claim 12, it is substantially the same as claim 4, except claim 12 is in method claim format. Because the same reasoning applies, claim 12 is rejected under the same reasoning as claim 4. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Rajendran in view of Subasingha as applied to claim 1 above, and further in view of Kuriyama et al. (USPub: 2013/0141602, hereinafter referred to as Kuriyama).

Regarding claim 11,  Rajendran and Subasingha disclose everything as applied above.  Rajendran and Subasingha further discloses 
playing audio data that is stored in an oldest frame from the reassembly buffer (Rajendran’s para. 210, line 6).
Although Rajendran and Subasingha disclose everything as applied above.  Rajendran and do not explicitly disclose deleting the oldest frame from the reassembly buffer. However, this concept is well known in the art as disclosed by Kuriyama. In the same field of endeavor, Kuriyama discloses 
deleting the oldest frame from the reassembly buffer (para. 19, lines 9-10).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Kuriyama’s method into Rajendran and Subasingha’s invention. One of ordinary skill in the art would have been motivated “to provide an image device whereby a timing intended by a photographer can be used as a reference to record information relating to image stabilization with respect to the preceding and following movie images” (para. 8).

Claims 14, 16, 18-20, 23, and 25  are rejected under 35 U.S.C. 103 as being unpatentable over Rajendran in view of Bhatia et al. (USPub: 2019/0371345, hereinafter referred to as Bhatia). 

Regarding claim 14,  Rajendran discloses a system for transmitting data partitioned into a sequence of frames of data, comprising (receiving terminal 104 in FIG. 1B): 
a network interface (TX10 of FIG. 1A is a network interface);
a memory (para. 202, lines 1-6, wherein the device includes a memory and a processor); and 
a processor, wherein the memory includes instructions executable by the processor to cause the system to (para. 202, lines 1-6, wherein the device includes a memory and a processor); 
transmit, using the network interface, a first packet that includes a primary frame and one or more preceding frames from the sequence of frames of data (para. 182, lines 1-2 and para. 142, lines 7-8. When the received frames including primary frame and preceding frame, it means the transmitter transmits these frames), wherein the one or more preceding frames of the first packet are separated from the primary frame of the first packet in the sequence of frames by respective multiples of a stride parameter (para. 142, lines 2-4, wherein the stride parameter is 1); 
transmit, using the network interface, a second packet that includes a primary frame and one or more preceding frames from the sequence of frames of data (para. 89, lines 1-4, para. 182, lines 1-2 and para. 142, lines 7-8, wherein the data are multiple packets, and are transmitted one after other), wherein the one or more preceding frames of the second packet are separated from the primary frame of the second packet in the sequence of frames by respective multiples of the stride parameter (para. 142, lines 2-4, wherein the stride parameter is 1), wherein the stride parameter is greater than four (para. 142, lines 2-4, wherein the stride parameter is 1.  To choose the strider parameter to be greater than four is just a designer’s choice).
Although Rajendran discloses everything as applied above,  Rajendran discloses does not explicitly disclose wherein the primary frame of the first packet is one of the one or more preceding frames of the second packet.  However, this concept is well known in the art as disclosed by Bhatia. In the same field of endeavor, Bhatia discloses 
wherein the primary frame of the first packet is one of the one or more preceding frames of the second packet (para. 51, lines 12-16).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Bhatia’s method into Rajendran’s invention. One of ordinary skill in the art would have been motivated “to provide a source- and channel controlled FEC scheme in order to obtain an optimal trade-off between speech quality, delay, and data rate” (para. 30, lines 2-4).

Regarding claim 16, Rajendran and Bhatia disclose everything as applied above.  Rajendran and Bhatia further disclose to
transmit, using the network interface, all frames between the primary frame of the first packet and the primary frame of the second packet in the sequence of frames of data as primary frames of respective packets that each include one or more one or more preceding frames from the sequence of frames of data separated in the sequence of frames by multiples of the stride parameter (para. 89, lines 1-4, para. 182, lines 1-2 and para. 142, lines 7-8, wherein the data are multiple packets, and are transmitted one after other).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Bhatia’s method into Rajendran’s invention. One of ordinary skill in the art would have been motivated “to provide a source- and channel controlled FEC scheme in order to obtain an optimal trade-off between speech quality, delay, and data rate” (para. 30, lines 2-4).

Regarding claim 18, Rajendran and Bhatia disclose everything as applied above.  Rajendran and Bhatia further disclose
wherein the sequence of frames of data is a sequence of frames of audio data (Rajendran’s para. 90, lines 3-6, wherein the data are audio frames).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Bhatia’s method into Rajendran’s invention. One of ordinary skill in the art would have been motivated “to provide a source- and channel controlled FEC scheme in order to obtain an optimal trade-off between speech quality, delay, and data rate” (para. 30, lines 2-4).

Regarding claim 19,  Rajendran and Bhatia disclose everything as applied above.  Rajendran and Bhatia further disclose
wherein the first packet and the second packet are broadcast packets (Rajendran’s para. 81, lines 6-9, wherein the data are transmitted by broadcasting).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Bhatia’s method into Rajendran’s invention. One of ordinary skill in the art would have been motivated “to provide a source- and channel controlled FEC scheme in order to obtain an optimal trade-off between speech quality, delay, and data rate” (para. 30, lines 2-4).

Regarding claim 20, they are substantially the same as claim 14, except claim 20 is in method claim format. Because the same reasoning applies, claim 20 is rejected under the same reasoning as claim 14.
 
Regarding claims 23 and 25, they are substantially the same as claims 16 and 19, except claims 23 and 25 are in method claim format. Because the same reasoning applies, claims 23 and 25 are rejected under the same reasoning as claims 16 and 19 . 

Claims 17 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Rajendran in view of Bhatia as applied to claims 14 and 20 above, and further in view of Kurth.
 
Regarding claim 17, Rajendran and Bhatia disclose everything as applied above.  Rajendran and Bhatia do not explicitly disclose to transmit, using the network interface, a packet map data structure that indicates the stride parameter and indicates a count of redundant preceding frames to be transmitted in each packet
of a set of packets including the first packet and the second packet. However, this concept is well known in the art as disclosed by Kurth. In the same field of endeavor, Kurth discloses to
transmit, using the network interface, a packet map data structure that indicates the stride parameter and indicates a count of redundant preceding frames to be transmitted in each packet of a set of packets including the first packet and the second packet (para. 29, wherein the repeated number (i.e., the redundancy parameter) is received).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Kurth’s method into Rajendran and Bhatia’s invention. One of ordinary skill in the art would have been motivated  “to obtain necessary predictions about the receptions of repetitions of data transmitted on the physical layer in order to prolong the battery lifetime of IoT devices and thus extend the life period of NB-IoT devices” (para. 14, lines 2-6).

Regarding claim  24, it is substantially the same as claim 17, except claim 24 is in method claim format. Because the same reasoning applies, claim 24 is rejected under the same reasoning as claim 17. 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Rajendran in view of Bhatia as applied to claim 20 above, and further in view of Sasaki (USPub: 2010/0172641, hereinafter referred to as Sasaki). 

Regarding claim 22, Rajendran and Bhatia disclose everything as applied above.  Rajendran and Bhatia do not explicitly disclose preceding frames of the first packet
include two or more preceding frames. However, this concept is well known in the art as disclosed by Sasaki. In the same field of endeavor, Sasaki discloses 
preceding frames of the first packet include two or more preceding frames (para. 160, lines 6-7).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Sasaki’s method into Rajendran and Bhatia’s invention. One of ordinary skill in the art would have been motivated  “to obtain photographed image data at a continuous shooting speed corresponding to a moving subject” (para. 16, lines 1-3).
Hence, Rajendran, Bhatia and Sasaki disclose 
wherein the one or more preceding frames of the first packet include two or more preceding frames from the sequence of frames of data, and the one or more preceding frames of the second packet include two or more preceding frames from the sequence of frames of data (Rajendran’s para. 182, lines 1-2 and para. 142, lines 7-8 and Sasaki’s para. 160, lines 6-7).

Conclusion
The prior arts made of record and not relied upon are considered
pertinent to applicant's disclosure. Drawert (USPub: 5,111,490) and Sasaki (USPat: 6,538,684) are cited to show the common feature of forming packets by skipping several frames (Drawert’s col. 3, lines 54-60 and Sasaki col. 4, lines 63-66), similar to the claimed invention.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY L LUO whose telephone number is (571)272-2602.  The examiner can normally be reached on M-F: 8 am to 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571 272 7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.L./
Examiner, Art Unit 2465

/WALTER J DIVITO/Primary Examiner, Art Unit 2419